DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species 1 (claims 1-14 and figures 1-3, 8-13) in the reply filed on 09/27/2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 15 share most of the basic component and description and thus belong to the same invention. After Examiner’s reconsideration, this is found persuasive, Therefore the Restriction is withdrawn and the Election of species is maintained, and claims 1-20 (figures 1-3 and 8-13) are examined as following.
The requirement is still deemed proper and is therefore made FINAL.

Interview
Examiner discussed with Applicant’s representative Weng on 9/13/2022 about the current invention. Examiner asked the detail of the claimed invention, such as how to sense a level of a fluid by a junction. However, Applicant’s representative did not answer Examiner’s questions and no further response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in MPEP 2641.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding claims 1-20, it is considered that (A) the breadth of the claims 1, 14, and 15 of the instant application about the using the junctions between the first power pins and the second power pins to sense a level of a fluid. The junctions between the first power pin and the second power pin are thermocouple junctions according to the specification, and thermocouple produces a temperature-dependent voltage to measure temperature. The level of a fluid cannot be determined by temperature or the voltage of the fluid. Both of claims 1, 14, and 15 and the specification of the invention do not give any working example (G) of structure or algorithm to perform the simulation, such as how to measure or determine the level of a fluid by thermocouple junctions. Regarding (C), no prior art seems to disclose these or similar features. For (D) and (F), applicant has given no advice on the structure and algorithm for measuring the a level of a fluid; and also the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.

Regarding claims 2-13 and 16-20, these claims are rejected due to its dependency on a rejected claim as shown above.

Examiner’s note: Reference Kawanishi (US 20090056437) teaches in the same field of endeavor of a heater for use in fluid immersion heating, comprising heater, a pressure sensor and a controller. The heater is configured to sense a level of a fluid by calculating an assumed liquid level value based on the liquid pressure, assuming that the liquid has a predetermined density; identifying a concentration of the liquid; obtaining a density value of the liquid, based on the identified concentration of liquid and a relationship between the concentration and density of the liquid; and calculating the liquid level based on the assumed liquid level value and the obtained density value. Reference Kawanishi teaches a possible way with structure to sense a level of a fluid, and the specification of the invention does not provide enough information for how to sense a level of a fluid by a junction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761